Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matelan (2954593).  Matelan teaches a fastener comprising: a body (3) having an overside and a substantially planar underside; a first arm (13) disposed on the underside of the body, a second arm (8) pivotally coupled to the first arm, between the second arm and the underside of the body, wherein both the first arm and the second arm are sized and dimensioned to fit within a periphery of the underside of the body, such that neither the first arm nor the second arm are visible when viewed from the over side (note the spacing of portion 8 from the edges of body 3 in fig. 1), and a ring (7) disposed on the second arm.  
Regarding the limitations “the second arm configured to selectively secure at least one of the at least two handles of the personal bag” and “configured to selectively attach to the personal bag”, note that this is an intended use and the second arm 8 can be clip on to handle of a bag as claimed.  The claimed invention is only directed to a fastener and there is no structural difference between the claimed fastener and the components of the fastener in Matelan.
Regarding claim 19, note the first arm includes a first member the point end that is configured to selectively couple with a second member of the second arm. 
Regarding claim 20, regarding the limitations “configured to selectively attach to the personal bag at a location on the personal bag other than the at least two handles of the personal bag”.  

Regarding claim 23, regarding the limitations “the bottom of the body of the handle fastener is configured to adhere to the personal bag at a location on the personal bag separate from the at least two handles”, note that this is an intended use and the body and does not impart any structure over the clip in Matelan.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matelan rejection, as set forth above, and further in view of Griggs(83486). Matelan meets all claimed limitations except for the series of loops disposed along an outer perimeter of the body.   Griggs teaches that it is known in the art to provide an ornamental shape of flower with peripheral loops at “a”.  It would have been obvious to one of ordinary skill in the art to provide the ornamental shape with peripheral loops to provide an alternative design for the decorative face like petals of a flower.

Claims 1-6 are allowed. 

Applicant's arguments have been fully considered but they are not persuasive. Claim 1 along with its dependent claims are allowed.  The argument over claim 1 are now moot.   New claim 18 is broader than claim 1 stand rejected over the prior art of record. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733